Case 1:18-cv-24594-CMA Document 53 Entered on FLSD Docket 03/22/2019 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                       CASE NO.: 18 -24594-CIV-ALTONAGA/Goodman

  ELGIN HILLIARD, SR.,

         Plaintiff,
  v.

  CITY OF HIALEAH, et al.,

        Defendants.
  _______________________/

                             ORDER SCHEDULING MEDIATION

         The mediation conference in this matter shall be held with Rosa I. Rodriguez, Esq. on

  September 30, 2019, at 10:00 a.m. at the offices of Salmon & Dulberg Dispute Resolution, 19

  West Flagler St, Suite 620, in Miami, Florida. The parties are reminded that a report of the

  mediation is due no later than seven (7) days after the mediation conference.

         ENTERED this 22nd day of March, 2019.


                                                      __________________________________
                                                      CECILIA M. ALTONAGA
                                                      UNITED STATES DISTRICT JUDGE



  cc:    counsel of record
